 

Exhibit 10.6

 

AGREEMENT

HFC

 

THIS AGREEMENT is made effective as of May 31, 2018 and between, Alliance MMA,
Inc. (“Alliance” or the “Company”), with an address at 590 Madison Ave, 21st
Floor, New York, New York, 10022 and Danielle Vale, with an address of
                                                                       (the
“Promoter”).

 

RECITALS

 

WHEREAS, The Promoter and the Company entered into (i) that certain asset
purchase agreement and amendment(s) dated September 30, 2016 (“APA”), under
which the Company acquired certain assets from the Promoter, all as described in
Appendix A (the “Acquired Assets”);

 

In connection with the APA, the Promoter and the Company entered into that
certain employment agreement dated September 30, 2016 pursuant to which the
Promoter operated the promotional business related to the Acquired Assets
(“Employment Agreement”);

 

WHEREAS, the Company and Promoter desire (i) to separate and terminate the
Employment Agreement and (ii) return to the Promoter the Acquired Assets
currently owned by the Company and terminate the APA.

 

AGREEMENT

 

Now, therefore, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, agree as follows:

 

1.Recitals. The foregoing recitals are hereby incorporated into this Agreement.

 

2.Transfer of Acquired Assets. The Company does hereby convey to the Promoter
all of its right, title and interest in and to the those Acquired Assets still
owned by the Company, which assets are listed in the APA.

 

3.Liabilities. Promoter is not assuming and shall not be held responsible for
nor shall be required to assume or be obligated to pay, discharge or perform,
any debts, taxes, adverse claims, obligations or liabilities of the Company of
any kind or nature or at any time existing or asserted, whether fixed,
contingent or otherwise, whether in connection with the Acquired Assets, the
business or otherwise and whether arising before or after the consummation of
the transactions contemplated by this Agreement, or bear any cost or charge with
respect thereto, including without limitation, any accounts or notes payable,
taxes, warranty or personal injury claims accrued prior to the closing,
commissions, union contracts, unemployment contracts, profit sharing,
retirement, pension, bonus, hospitalization, vacation or other employee benefits
or any employment or old-age benefits relating to the employees of the Company.
Notwithstanding the foregoing, on the closing date, Promoter shall assume and
agrees to timely pay, perform and discharge the following Liabilities of the
Company (collectively referred to as the “Assumed Liabilities”):

 

 

 

 

(a)     all Liabilities and all obligations arising after the closing date under
the assumed contracts, other than any Liability arising out of or relating to a
breach by Company of any assigned contract that occurred prior to the closing
date; and

 

(b)     all Liabilities or other claims related to the business, that arise from
acts performed by Promoter after the closing date or that arise from ownership
and operation of the Acquired Assets and business after the closing date.

 

For purposes of this Agreement, “Liability” means any debt, obligation, duty or
liability of any nature (including unknown, undisclosed, unmatured, unaccrued,
unasserted, contingent, indirect, conditional, implied, vicarious, derivative,
joint, several or secondary liability), regardless of whether such debt,
obligation, duty or liability would be required to be disclosed on a balance
sheet prepared in accordance with U.S. GAAP and regardless of whether such debt,
obligation, duty or liability is immediately due and payable.

 

4.Warranties. The Company warrants that it has the authority to enter into this
Agreement; that it has full and complete title free and clear of any
encumbrances or liens; that there are no claims, actions, arbitrations, or
investigations now pending or threatened against the Acquired Assets or the
business being transferred; that there are no brokers owed any commissions
related to this transaction; that all known liabilities, including taxes, have
been disclosed; and that all known contracts have been disclosed.

 

5.Retention of AMMA Shares. Promoter shall retain any cash already paid and all
shares of stock already issued to Promoter pursuant to the APA.

 

6.Termination of APA. The APA is hereby terminated and neither Company nor
Promoter shall have any further rights or obligations thereunder.

 

7.Termination of Employment Agreement The Employment Agreement is hereby
terminated and neither Company nor Promoter shall have any further rights or
obligations thereunder.

 

8.Voting Agreement The Promoter agrees at the Company’s option to either give
Company management a proxy to vote or to directly vote all shares of Company
common stock over which Promoter has voting control in favor of any transaction
as to which the Company’s Board of Directors recommends approval.

 

9.Deposit of Company Funds. The Promoter hereby represents and warrants to the
Company that all proceeds from Company related events and activities received by
or on behalf of Promoter have been deposited into Company owned bank accounts
and the Promoter will continue to pursue collections of any current receivable
balance recorded on the Company’s books and records and will deposit those funds
into the Company’s bank account.

 

 

 

 

10.Cooperation. Promoter shall cooperate with the Company and its auditors and
provide such information as the auditors require in connection with the
preparation of interim and annual financial statements for the year ended
December 31, 2018 and will respond to these requests within 24 hours.

 

11.Release of Company. Subject to the terms and conditions set forth in this
Agreement, the Promoter, including affiliates, officers, directors, partners,
shareholders, employees, agents and attorneys, hereby release and forever
discharge both Ivy Equity and the Company as well as its subsidiaries, officers,
directors, partners, members, shareholders, employees, agents and attorneys from
all actions, causes of action, suits, debts, covenants, contracts, agreements,
promises, trespasses, damages, payments, judgments, claims and demands
whatsoever, known or unknown, which such persons ever had, now have or hereafter
may have for, upon or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the date of this Agreement. Nothing in this
release shall prevent the enforcement of the provisions of this Agreement nor be
deemed to release, waive, or discharge any claims arising after the effective
date of this Agreement.

 

12.Release of Promoter. Subject to the terms and conditions set forth in this
Agreement, the Company, including its affiliates, subsidiaries, officers,
directors, employees, agents and attorneys, hereby release and forever discharge
the Promoter and its officers, directors, partners, shareholders, members,
employees, agents, predecessors, and successors-in-interest, and attorneys from
all actions, causes of action, suits, debts, covenants, contracts, agreements,
promises, trespasses, damages, payments, judgments, claims and demands
whatsoever, known or unknown, which the such persons ever had, now have or
hereafter may have for, upon or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date of this Agreement.
Nothing in this release shall prevent the enforcement of the provisions of this
Agreement, nor be deemed to release, waive, or discharge any claims arising
after the effective date of this Agreement.

 

13.Non-Disparagement. The Parties agree that from this time forward each Party
will refrain from making to a third party any defamatory, derogatory, or
disparaging statements about the other, or any person or entity associated with
or representing the other.

 

14.Indemnity. The Company hereby agrees to indemnify, defend and hold the
Promoter (including its officers, directors, partners, shareholders, members,
employees, agents, predecessors, and successors-in-interest) harmless from and
against any liabilities, losses, costs, damages, penalties, assessments,
demands, claims, causes of action, including without limitation, reasonable
attorneys’, accountants’ and/or consultants’ fees and expenses, and court costs,
including punitive, indirect, consequential, or other similar damages
(collectively, “Losses”) that relate in any way or arise out of the
representations and warranties made by the Company herein. Further, The Company
agrees to indemnify the Promoter to the fullest extent permitted by Delaware Law
and its organizational documents against claims and liabilities arising during
the course of Promoter’s employment by the Company, provided that such claims
and liabilities are not caused by the Promoter’s gross negligence, willful
misconduct or violation of law. The Company represents and warrants that its
interest in and to the Acquired Assets is fully transferable and upon execution
of this Agreement, the Promoter shall receive legal and beneficial title to all
of the Acquired Assets free and clear of all Encumbrances (as that term is
defined in the APA). The Company hereby agrees to indemnify, defend and hold the
Promoter harmless from any Losses relating in any way to a breach of the
foregoing representation and warranty in the preceding sentence. Notwithstanding
anything herein to the contrary, the Company shall have no obligation to
indemnify the Promoter in connection with any Losses that were proximately
caused by the Promoter’s own action or inaction.

 

 

 

 

15.Entire Agreement. The Agreement represents the entire agreement and
understanding between the Parties concerning the subject matter of this
Agreement and supersedes any and all prior agreements or understandings. No
materials outside the body of this Agreement, either written or oral, shall
constitute a part of the terms or conditions of this Agreement, except where
otherwise stated herein.

 

16.Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York. Any disputes or litigation
arising out of this Settlement Agreement shall be governed by New York law.

 

17.Binding Effect This Agreement shall be binding on, and shall be enforceable
against, and shall inure to the benefit of the Parties to this Agreement and
their respective past and present officers, directors, affiliates, member firms,
subsidiaries, parents, successors, shareholders, members, partners, general
partners, limited partners, principals, participating principals, managing
members or other agents, management personnel, attorneys, servants, employees,
representatives of any other kind (and any officers, directors, members or
shareholders of any of the foregoing which are not natural persons), spouses,
estates, executors, estate administrators, heirs, and assigns.

 

18.Waiver and Amendment. No provision of or rights under this Settlement
Agreement may be waived or modified unless in writing and signed by the Party
whose rights are thereby waived or modified. Waiver of any one provision herein
shall not be deemed to be a waiver of any other provision herein (whether
similar or not), nor shall such waiver constitute a continuing waiver unless
otherwise expressly so provided.

 

19.Disputes. In case any dispute shall arise under this agreement, the
prevailing party shall be entitled to prompt reimbursement of reasonable legal
fees incurred in connection with the enforcement of this Agreement.

 

20.Confidentiality. The Parties and their respective counsel agree to maintain
in the strictest confidence and not disclose to the public, media, or any third
parties (except upon order of a court or governmental body, or as required by
law or for reporting to their auditors, investors or similarly interested
parties under an obligation to maintain confidentiality) the contents and terms
of this Agreement.

 

 

 

 

21. Common Stock. The employment of the Promoter terminated effective May 31,
2018 (“Termination Date”). Accordingly, after the Termination Date, the Promoter
is no longer an employee of the Company. The shares of Common Stock currently
owned by the Promoter are no longer subject to any restriction resulting from
Promoter’s status as an employee/officer of the Company. Accordingly, the
Promoter may sell the Common Stock owned by him/her, subject to compliance with
applicable federal and state securities laws, including laws related to insider
trading.

 

The Parties hereto have executed this Agreement as an instrument under seal as
of the date written above.

 

Alliance MMA, Inc.       /s/ John Price   John Price, CFO, duly authorized      
Promoter:       /s/ Danielle Vale   Danielle Vale  

 

 

 

 

SCHEDULE A

(Description of Assets)

 

Laptop computer

 

Printer

 

Promotion equipment (including MMA cage and related equipment)

 

HFC business and related trademarks

 

HFC website, social media and video/production content

 

Final Concur expense report of $4,461.78

 

Cash payment of $40,000 in a lump sum in conjunction with the closing of a
corporate transaction anticipated to be completed in October 2018

 



 

 